IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                       Assigned on Briefs September 28, 2010

            STATE OF TENNESSEE v. AMADO RUBIO TAVERA

            Direct Appeal from the Criminal Court for Davidson County
                      No. 2006-C-1911    Steve Dozier, Judge


              No. M2010-00572-CCA-R3-CD - Filed February 24, 2011


The Defendant-Appellant, Amado Rubio Tavera, has filed a petition for writ of certiorari
seeking review of the Davidson County Criminal Court’s order denying his motion to
expunge. The indictment charged Tavera with one count of vehicular assault and one count
of aggravated assault. For the charge of vehicular assault, Tavera pled guilty to the lesser
included offense of driving under the influence, a Class A misdemeanor. Pursuant to the plea
agreement, the State entered a nolle prosequi for the charge of aggravated assault. Tavera
subsequently filed a motion to expunge the charge of aggravated assault from all public
records. He now appeals the denial of this motion. Upon review, we reverse the judgment
of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Reversed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which J AMES C URWOOD
W ITT, J R., and N ORMA M CG EE O GLE, JJ., joined.

Dawn Deaner, District Public Defender; Emma Rae Tennent (on appeal) and Jason Gichner
(at hearing), Assistant Public Defenders for the Defendant-Appellant, Amado Rubio Tavera.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; Victor S. (Torry) Johnson, III, District Attorney General; and Pamela Anderson,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

        Background. Tavera’s guilty plea was entered on December 1, 2008. He
subsequently filed a motion to expunge the charge of aggravated assault found in count two
of the indictment. This motion was made pursuant to Tennessee Code Annotated section 40-
32-101, which governs the destruction or release of records. Tavera argued that
expungement was proper because the State had entered a nolle prosequi. In support of his
motion, he cited to this court’s decision in State v. Gerald Gifford, No.
E2006-02500-CCA-R3-CD, 2008 WL 1813105 (Tenn. Crim. App., at Knoxville, Apr. 23,
2008). Gerald Gifford also involved a multi-count indictment under which the defendant
pled guilty to one of the offenses. Id. at *1. He received judicial diversion for several other
counts. Id. After successfully completing the diversionary period, the defendant filed a
motion to expunge those counts for which he received judicial diversion. Id. at *2. The trial
court denied this motion, finding that section 40-32-101(a)(1) prohibited expungement. Id.
On appeal, this court reversed the judgment of the trial court. Id. at *1.

        The trial court addressed Tavera’s motion at a brief hearing. Tavera again argued that
the trial court should follow this court’s decision in Gerald Gifford. He acknowledged that
its holding conflicted with a prior opinion from the Office of the Attorney General. See Op.
Tenn. Att’y Gen. 06-003 (Jan. 5, 2006). The State did not set forth a specific argument
explaining why expungement was improper. It simply referred to a recent hearing in an
unrelated case in which the trial court denied a motion to expunge.1 The trial court took the
motion under advisement before issuing a written order.

       The trial court issued a written order denying the motion. It conducted a statutory
analysis of Tennessee Code Annotated section 40-32-101(a)(1).2 Subsection (a)(1) states in
relevant part:

        (a)(1)(A) All public records of a person who has been charged with a
        misdemeanor or a felony shall, upon petition by that person to the court having
        jurisdiction in the previous action, be removed and destroyed without cost to
        the person, if:

                (i) The charge has been dismissed;

                (ii) A no true bill was returned by a grand jury;

                (iii) Deleted by 2010 Pub. Acts, c. 951, § 1, eff. May 26, 2010.

        1
         The State referred to “the Fowler case.” The trial court’s order indicates that the State was
referencing State v. Kathy Fowler. This court recently reversed the trial court’s denial of Fowler’s motion
to expunge. See State v. Kathy Michelle Fowler, No. M2009-00700-CCA-WR-CO, 2010 WL 4352930, at
*1 (Tenn. Crim. App., at Nashville, Nov. 4, 2010).
        2
          Section 40-32-101(a)(1) was amended in 2006. In the trial court’s order, it set forth the statute as
it was written before the 2006 amendment. For purposes of this appeal, there is no substantive difference
between the two versions of subsection (a)(1).

                                                     -2-
              (iv) The person was arrested and released without being charged.
              ....

       (E) A person shall not be entitled to the expunction of such person’s records
       in a particular case if the person is convicted of any offense or charge,
       including a lesser included offense or charge.

T.C.A. § 40-32-101(a)(1) (2008) (emphasis added). In its analysis, the trial court focused on
the language emphasized above. It was added as part of an amendment in 2003. Before the
amendment, the statute did not contain any language limiting or restricting expungement.
The trial court noted that the amendment was enacted in response to the Tennessee Supreme
Court’s decision in State v. Adler, 92 S.W.3d 397 (Tenn. 2002). The court in Adler held that
“a criminal defendant who is convicted of a lesser-included offense than that sought in the
indictment or presentment is entitled, under Tennessee Code Annotated section 40-32-101,
to have the records expunged for every offense in which the jury found the defendant not
guilty.” Id. at 403. In the present case, the trial court interpreted the amended language as
prohibiting expungement of all charges in a multi-count indictment if the defendant is
convicted of at least one offense. It stated:

       This Court sees no need to go beyond the clear meaning of the statute at hand.
       The statute specifically distinguishes between “case” and “charge(s).” If
       “case” did not differ from “charge” there would be no need for the legislature
       to specifically add “including a lesser included offense or charge.” The statute
       obviously addresses not only lesser included offenses but “any offense or
       charge.” The word “any” qualifies “offense or charge” and therefore means
       any charge (count) within “a particular case.” A defendant could not be
       convicted at trial within a specific count of an indictment unless it was a lesser
       offense charge so obviously the legislature envisioned other scenarios than just
       lesser included offenses when it used the language “of any offense or charge.”

The trial court further distinguished “case” from “charges” by pointing out that charges in
an indictment share the same case number. The trial court considered the case of Gerald
Gifford. It found that Gerald Gifford improperly relied on State v. Russell, 800 S.W.2d 169
(Tenn. 1990), for the proposition that the term “charge” means “case.” The trial court also
questioned whether section 40-32-101 was even applicable under the circumstances of
Gerald Gifford. It stated:

       The defendant in Gifford was placed on judicial diversion, completed the
       program, and was required to have these charges expunged pursuant to statute.

                                              -3-
        See T.C.A. § 40-35-313. Thus the defendant in Gifford was never convicted
        and T.C.A. § 40-32-101 should not have had any application to that case.3

At the conclusion of the order, the trial court stated that it was denying Tavera’s motion
“based upon the statute’s clear meaning to exclude the expungement of convictions 4 in cases
in which the defendant has been convicted of a charge within the case.”

       The trial court’s order was filed on February 2, 2010. Tavera filed a timely notice of
appeal on March 4, 2010.

                                                ANALYSIS

        Tavera asks this court to grant his petition for writ of certiorari. He claims the trial
court improperly denied his motion to expunge the charge of aggravated assault. Tavera
argues that this issue is governed by Tennessee Code Annotated section 40-32-101(a)(3),
which directs the trial court to expunge public records upon entry of a nolle prosequi. He
contends that subsection (a)(3) takes precedence over the more general provision found in
subsection (a)(1). Tavera asserts that the trial court should have granted his motion even if
subsection (a)(1) is controlling. He claims, under subsection (a)(1), that the term “case”
refers to each count in the indictment, rather than the indictment as a whole. In support of
this interpretation, Tavera cites to this court’s decisions in Gerald Gifford and Roland R.
Smith v. State, No. M2008-02196-CCA-R3-CO, 2010 WL 681412 (Tenn. Crim. App., at
Nashville, Feb. 25, 2010).

        The State offers no response to Tavera’s claim about subsection (a)(3). It claims,
however, that subsection (a)(1) prohibits the expungement of records for any charges in an
indictment if the defendant is convicted of at least one offense. The State argues that the
legislature intentionally distinguished between “charges” and “cases,” and that a multi-count
indictment constitutes a single “case” for purposes of subsection (a)(1). In support of this
interpretation, the State refers to an opinion from the Office of the Attorney General. See
Op. Tenn. Att’y Gen. 06-003 (Jan. 5, 2006).

        As a preliminary matter, we must decide whether to review Tavera’s petition for writ
of certiorari. Rule 3(b) of the Tennessee Rules of Appellate Procedure does not provide for


        3
         It is unclear what the trial court meant by the assertion that the defendant was never convicted.
While the defendant was not convicted of the charges for which he received judicial diversion, he was
convicted of another count in the indictment. See Gerald Gifford, 2008 WL 1813105, at *1.
        4
            We presume that the trial court meant “charges” rather than “convictions.”

                                                     -4-
an appeal as of right from the denial of a motion to expunge. See Adler, 92 S.W.3d at 401.
A petition for writ of certiorari may be granted, however, under certain circumstances:

       The writ of certiorari may be granted whenever authorized by law, and also in
       all cases where an inferior tribunal, board, or officer exercising judicial
       functions has exceeded the jurisdiction conferred, or is acting illegally, when,
       in the judgment of the court, there is no other plain, speedy, or adequate
       remedy. This section does not apply to actions governed by the Tennessee
       Rules of Appellate Procedure.

T.C.A. § 27-8-101 (2008). In Adler, the Tennessee Supreme Court reviewed a petition for
writ of certiorari that was filed by the State. Adler, 92 S.W.3d at 401. The petition alleged
that the trial court erred in granting the defendant’s motion to expunge. Id. The court
granted the petition because the State claimed the trial court acted without legal authority and
because there was ‘“no other plain, speedy, or adequate remedy.”’ Id. (quoting T.C.A. §
27-8-101). This court has similarly reviewed petitions for writ of certiorari in which the
defendant appealed the denial of a motion to expunge. See State v. Kathy Michelle Fowler,
No. M2009-00700-CCA-WR-CO, 2010 WL 4352930, at *3 (Tenn. Crim. App., at Nashville,
Nov. 4, 2010); State v. Latoya T. Waller, No. M2009-02132-CCA-R3-CD, 2010 WL
3947498, at *2 (Tenn. Crim. App., at Nashville, Oct. 11, 2010); Roland R. Smith, 2010 WL
681412, at *3; Gerald Gifford, 2008 WL 1813105, at *3. In viewing Tavera’s petition, we
choose to review whether the trial court acted without legal authority by denying the motion.

      We must first address Tavera’s claim that expungement was required under Tennessee
Code Annotated section 40-32-101(a)(3). This subsection states:

       Upon petition by a defendant in the court that entered a nolle prosequi in the
       defendant’s case, the court shall order all public records expunged.

T.C.A. § 40-32-101(a)(3) (2008). Tavera claims subsection (a)(3) applies to the present case
irrespective of subsection (a)(1). He offers several arguments based on principles of
statutory construction. First, Tavera points out that subsection (a)(3) predated the 2003
amendment; therefore, the legislature was aware of the duty that subsection (a)(3) imparted
on the trial court. See State v. Fitz, 19 S.W.3d 213, 216 (Tenn. 2000); Owens v. State, 908
S.W.2d 923, 927 (Tenn. 1995) (“[C]ourts must presume that the Legislature has knowledge
of its prior enactments and knows the state of the law at the time it passes legislation.”)
(citing Wilson v. Johnson County, 879 S.W.2d 807, 810 (Tenn. 1994)). He argues that the
prohibitive language in subsection (a)(1) was only intended to apply to that subsection.
Tavera cites to a published decision from this court that addresses the application of
subsection (a)(3) prior to the 2003 amendment. See State v. Liddle, 929 S.W.2d 415, 415

                                              -5-
(Tenn. Crim. App. 1996) (holding that subsection (a)(3) required the trial court, upon petition
by the defendant, to expunge any count for which the State entered a nolle prosequi). Tavera
claims the holding in Liddle was not altered by the amendment to subsection (a)(1).

       Tavera also argues that subsection (a)(3) is controlling because it contains a more
specific directive than found in subsection (a)(1). He cites to this court’s decision in State
v. Lowe, 661 S.W.2d 701 (Tenn. Crim. App. 1983), in support of this principle of statutory
construction. The court in Lowe quoted the following passage from State v. Safley:

              Where there are two provisions, one of which is special and
              particular and certainly includes the matter in question, and the
              other general which, if standing alone, would include the same
              matter and thus conflict with the special provisions, the special
              must be taken as intended to be an exception to the general
              provision, especially where the two provisions are
              contemporaneous, as the Legislature is not to be presumed to
              have intended a conflict.

Id. at 703 (quoting State v. Safley, 112 S.W.2d 831, 833 (Tenn. 1938) (internal citation
omitted)). Lastly, Tavera claims subsection (a)(3) controls this issue because it is mentioned
after subsection (a)(1) in the statute. See Bible & Godwin Constr. Co. v. Faener Corp., 504
S.W.2d 370, 372 (Tenn. 1974) (“When there is an irreconcilable conflict between statutes
we have to rely on an established rule of statutory construction; that is, where there is such
conflict between two sections of a statute the one last mentioned will control.”).

        In consideration of the foregoing arguments, we agree with Tavera that this issue is
governed by subsection (a)(3). This provision explicitly directs the trial court to expunge
records of any charge in which the State entered a nolle prosequi. Additionally, section 40-
32-101(a) does not specify that subsection (a)(3) is subject to the constraints of any other
subsection. As argued by Tavera, a specific directive takes precedence over a more general
provision covering the same matter. Lowe, 661 S.W.2d at 703. Here, subsection (a)(3)
specifically addresses nolle prosequi while subsection (a)(1) broadly refers to charges that
have been dismissed. We conclude that subsection (a)(1) has no bearing on subsection
(a)(3). Consequently, the trial court erred by denying Tavera’s motion to expunge the charge
of aggravated assault.

       We also reject the trial court’s interpretation of subsection (a)(1). The trial court
found that the term “case” referred to the indictment as a whole, rather than each individual
count. It reasoned that the legislature intended for the provision to apply to multiple counts
in an indictment by distinguishing between “case” and “charges.” This interpretation,

                                              -6-
although supported by an opinion from the Office of the Attorney General, has not been
adopted by this court. This court has repeatedly followed the reasoning in Gerald Gifford,
which held that the term “case” refers to each charge in an indictment. See Kathy Michelle
Fowler, 2010 WL 4352930, at *5; Latoya T. Waller, 2010 WL 3947498, at *4; Roland R.
Smith, 2010 WL 681412, at *5. The court in Gerald Gifford reviewed the legislative history
for the 2003 amendment. Gerald Gifford, 2008 WL 1813105, at *4. It determined that the
amendment was only intended to address the situation in Adler, in which the defendant is
convicted of a lesser included offense and then seeks to expunge the indicted offense for that
particular count. Id. The court in Gerald Gifford also reiterated the “fundamental” principle
that “each count of an indictment represents a separate criminal charge, or case, and that a
conviction under each count of the indictment requires a separate judgment of conviction.”
Id. We agree with the analysis in Gerald Gifford and conclude that each count in an
indictment constitutes a separate case. Accordingly, even if we ignore subsection (a)(3),
subsection (a)(1) would not apply to the charge of aggravated assault.

                                      CONCLUSION

        Based on the foregoing, we reverse the judgment of the trial court. This case is
remanded to the trial court for entry of an order of expungement of all public records related
to the charge of aggravated assault in count two of the indictment.


                                                   ___________________________________
                                                   CAMILLE R. McMULLEN, JUDGE




                                             -7-